Response to Arguments
	Applicant's arguments filed 25 MAY 2022 have been fully considered but they are not persuasive.

Argument 1
Assuming, arguendo, that the claims previously recited a judicial exception, this amended language above is respectfully believed to bring independent claims 1, 8, and 15, and their dependent claims, within the standard for eligibility under the Revised Patent Subject Matter Eligibility Guidance (2019 PEG). More particularly, when analyzing Example 39, for example, the Office acknowledges that "training a neural network" is considered eligible, as such a functionality does not recite a judicial exception. Applicants respectfully contend that the implementation of machine learning logic and the iterative training thereof of the present invention is at least analogously similar in some regard.

Example 39 specifically notes that the "training of a neural network" does not recite any of the judicial exceptions enumerated in the 2019 PEG. Such a functionality does not recite any mathematical relationships, formula, or calculations. It does not recite any mathematical concepts. It does not recite a mental process because the steps are not practically performed in the human mind. Nor does the "training of a neural network" cover any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Therefore, the training functionality is eligible as it does not recite a judicial exception. While, admittedly, the present invention is not directed to only training a neural network or machine learning model, the present invention generates and trains a natural language processing (NLP) trained model and cognitive analytics model, and further aligns user capabilities with available expertise and infrastructure of users in order to provide recommendations configured for expert users. This training of a machine learning model is the training of a system wherein there is a receiving and/or retrieving multiple sets of inputs from various sources, and the associated outputs, of one or more systems and processing the data (using a computing system and/or processor) to generate or extract models, rules, etc. that correspond to, govern, and/or estimate the operation of the system(s), or with respect to the embodiments described by the present invention, the computing, continuous re-computing, and displaying of particular aligned recommendations to attain a certain, input goal.

Essentially, both neural networks and machine learning models require the receipt and/or retrieval of multiple sets of inputs and the outputs associated therewith. From that information/data, a neural network or machine learning model may generate or extract models, rules, etc. which correspond to, govern, and/or estimate operation. Inputs and outputs are considered, logic is derived therefrom, and that logic informs the system as to future rules governing activity and/or operation.

The limitations preclude the training of both neural networks and machine learning models from being performed in the mind are similar in that both essentially require the surrender of control to the machine itself so that the logic may be derived from the input and outputs. Indeed, the only controls which may be exerted by humans are, fundamentally, what is input and what outputs are considered proper and thus appropriate for inclusion. The actual derivation of the operative/controlling logic occurs entirely within the confines of the machine itself, unaltered by the mind. The claimed functionality of executing such machine learning logic, and iteratively updating the logic based on outcomes, therefore cannot be performed within the mind given the inherent process of how machines learn and how they are trained to do so.

	A neural network is deemed to be an “additional element”. Example 39 specifically teaches the steps of training a neural network without discussing other non-eligible matter. Therefore, Example 39 is deemed to not teach abstract matter.

	The claims presented by Applicant are distinguished from Example 39 in that abstract matter is claimed in addition to the claimed “machine learning model”. Further, Applicant’s claims do not focus on the training steps of the machine learning model. It is taught at a high level and used merely as a tool to process the non-eligible matter. It is not significantly more than the abstract idea.

	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
In addition, the claims recite “additional elements” that limit the claimed techniques to practical applications and recite significantly more than the asserted abstract idea. In accordance with the Guidance, Applicants respectfully contend that the claims integrate the judicial exception into a practical application that improves the technology. In the medical industry, a medical professional may input a query associated with a course of treatment in which he/she may have no experience or is not qualified, in which it is imperative that an optimal recommendation be provided in response to the query. See Applicants’ original disclosure at [0034]. The adjusting of an expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise enhances the rendering of a proper course of treatment, which ultimately enhances the quality of care. The claimed methods can utilize cognitive analytics machine learned models and natural language processing to process data in order to ascertain a skill gap based on analysis of the user’s qualifications and adjust an expert recommendation including an output requesting a course of treatment from the expert based on the aforementioned. None of this may be performed in the mind. Therefore, Applicants respectfully submit that independent claims 1, 8, and 15, as presented, are eligible under 35 U.S.C. 101 for patentability. Accordingly, withdrawal of these rejections is respectfully requested.

	The claims presented by Applicant are distinguished from Example 39 in that abstract matter is claimed in addition to the claimed “machine learning model”. Further, Applicant’s claims do not focus on the training steps of the machine learning model. It is taught at a high level and used merely as a tool to process the non-eligible matter. It is not significantly more than the abstract idea.

	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Taking independent claims 1, 8, and 15 as representative, and without admitting the veracity of the rejections asserted in the Office Action, Applicants have amended independent claims 1, 8, and 15 to more clearly distinguish the functionality of the present invention over Horvitz. Independent claims 1, 8, and 15 now each similarly recite the elements of “receiving, via a QA recommendation program, an input by a user; analyzing, via a cognitive analytics machine learned model, a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user; wherein the QA recommendation program utilizes natural language processing (NLP) to analyze the input, the natural language processing (NLP) model being a training machine learning model; adjusting, via a QA recommendation program, an expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise; providing a plurality of feedback based on the adjusted expert recommendation; wherein the plurality of feedback includes an output transmitted to a client device of the expert user requesting a course of treatment.” (emphasis supplied on newly presented functionality). Regarding the previously recited elements of independent claims 1, 8, and 15 of “analyzing, via a cognitive analytics machine learned model, a user expertise level and an amount of experience based on the received input, in which the analysis is based on a correspondence including extracted user data associated with the user”, the Office Action contends (see Office Action, page 31) that Horvitz discloses this functionality, citing in particular column 3, lines 40-58; column 7, lines 8-67; and column 8, lines 1-3. The cited portions describe utilizing user inputs on a particular software to determine if the user needs assistance with a particular feature/task associated with said software. The cited portions further describe utilizing a model, such as a Bayesian network, to provide intelligent assistance for identified basic functionalities within the particular software. However, the aforementioned functionality is limited to a user’s experience with the particular software, and Horvitz is not configured to support a cognitive analytics machine learned model, much less utilize a cognitive analytics machine learned model in order to ascertain the expertise level and amount of experience of the user. In fact, Horvitz fails to teach or other disclose analyzing a user expertise level and an amount of experience. At best, Horvitz discloses “A Bayesian network or a generalization of a Bayesian network, called an influence diagram, can be employed to represent the certain or uncertain relationships among user actions and such hidden, but important, states as user goals, user intentions, and user needs, given observable information such as one or more user actions”, and “a user's background 170 influences with uncertainty, a user's overall goals 171 in using software, as well as the user's knowledge 172 in using software. User's knowledge 172 is also influenced by the previous help 173 that user may have seen. The user's background 170 and previous help 173 are variables that can be stored in a persistent file and updated with time. Such persistent information about user background, experience, and competence is referred to as “profile information.” As indicated in the influence diagram, the user's goals 171 and knowledge 172 in turn influence with uncertainty, the informational needs 174 of the user.” See Horvitz, column 19, lines 16-21 and column 20, lines 13-24. In this case, Horvitz requires utilizing probability in order to ascertain user knowledge which is not only uncertain (as explicitly provided in Horvitz), but also limited to the particular software the user is interacting with. Thus, while Horvitz does monitor user interactions with a particular software to ascertain the user’s familiarity with the software, Horvitz does not appear to disclose any aspect of using a cognitive analytics machine learned model to analyze a user expertise level and an amount of experience.

	Applicant’s argued “cognitive analytics machine learned model” and “analyze a user expertise level” are anticipated in numerous places in Horvitz.

	Applicant’s claimed “cognitive analytics machine learned model” is anticipated by Horvitz, et al., column 10, lines 18-29, where it recites:

The class of modeled events that are persistent across multiple uses of a software program are defined as profile information. These modeled events include events that indicate user competency or lack of competency and are stored in the user profile database. Modeled events stored in the user profile provide additional information about the user, such as the user's previous experience with particular application features or accomplishment of specific tasks, or review of tutorial material in the past. These events may correspond to variables represented in the Bayesian network and used by the inference system to adjust the evaluation of the hypotheses.

	Applicant’s claimed “user expertise level and an amount of experience” is taught by Horvitz, et al., column 17, lines 26-41, where it recites:

The user profile database 120 contains records identical in format to the records in the modeled event database 106 so that there is a common format between the modeled event database records and the user profile database records. This common format makes it more convenient both for updating the user profile database with modeled events and for the inference engine to interpret these records when it access these databases for inference analysis. The user profile database records are stored persistently so that they create an historical record of particular user's competency with specific software applications. This database is maintained on a by-user-by-application basis. An example of persistently stored modeled events that are indicative of user competency are the completion or non-completion of certain tasks, successful or unsuccessful use of particular features, and assistance received or help information reviewed in the past.

	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Moreover, in order to more clearly distinguish the functionality of the present invention, independent claims 1, 8, and 15 have been amended to qualify that “adjusting, via a QA recommendation program, an expert recommendation to align with the analyzed user expertise level and the amount of experience based on a determined skill gap configured for an expert user derived from the analyzed user expertise” and that “wherein the plurality of feedback includes an output transmitted to a client device of the expert user requesting a course of treatment’. In other words, the present invention may utilize a cognitive analytics machine learned model to ascertain the user expertise level and amount of experience, and adjust the expert recommendation to align with the aforementioned based on an ascertained skill gap derived from an expert user who is not the user requesting the recommendation. The generated recommendation includes an output to the client device of the expert user requesting a course of action. While Horvitz does build a model for the task of providing basic functionality assistance to the software user, Horvitz does not appear to disclose any aspect of an expert user who is not the software user, determining a skill gap configured for the expert user, nor transmitting an output to a client device of the expert user requesting a course of treatment.

For at least the foregoing reasons, Applicants respectfully submit that independent claims 1, 8, and 15 as presented are novel over the art of record and that these claims are therefore in condition for allowance. Accordingly, the rejections of independent claims 1, 8, and 15 are respectfully requested to be withdrawn.

	Applicant argues matter not recited in the claim.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 5
Each of the dependent claims, on their own merits and in view of their dependence on claims 1, 8, or 15, are respectfully believed to be similarly novel and patentable over the art of record. Accordingly, Applicants respectfully request that the rejections of these claims similarly be withdrawn.

	The dependent claims, on their own, do not have allowable matter (See, rejections). Further, as shown above, the independent claims do not have allowable matter. Therefore, there is no allowable matter that may be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
28 JUN 2022